Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Request for Continued Examination
The request filed on 01/11/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/179401 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 12/22/2020 amendment(s)/response(s) in the application of BELL for “ZERO-ROUND-TRIP-TIME CONNECTIVITY OVER THE WIDER AREA NETWORK” filed 06/10/2016.   The amendment/response to the claims has been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOY (US 2016/0088068 A1), in view of NADALIN et al. (US 2006/0294366 A1), hereinafter NADALIN.
Regarding claim 1, TOY discloses an apparatus (any of cloud user 306, see figure 3) comprising: 
a processing element configured to cause a communication device to: 
generate a request for a service, wherein the request comprises (the cloud server user 306 generates a request, see ¶ 0069): 
a service identifier corresponding to the service (the request includes types of service, see ¶ 0069); 
a network address previously obtained by the communication device and corresponding to a server associated with the service (the request includes identifiers of the cloud providers 304, see ¶ 0069; the cloud provider may include servers and providing services, ¶ 0034, 0035, 0036); and 
a security credential indicative of proof of trust with the server for accessing the service (the request includes user access credentials (eg, username and password, PKI certificate, etc…) for accessing the cloud server, see ¶s 0039 and 0069); and 
transmit, via a network, the request for the service (transmitting the request to cloud carrier 302, see ¶ 0069). 
TOY fails to disclose the security credential for securely connecting to the server, wherein the security credential was negotiated and obtained by the communication device through a cryptographic handshake procedure performed between the device and the server during a previous communication of the 
In the same field of endeavor, NADALIN discloses FIG. 4C illustrates an initial stage 452 that is an information exchange that includes an enhanced SSL handshake. Within stage 452, the enhanced SSL handshake supports the retrieval of user credentials from the client by the server, as discussed in more detail herein below. Based on the verification of the user credentials, the server either disconnects the client or continues the secure connection with the client for further data exchanges. Thereafter, the client and the server engage in a subsequent transaction stage 454 during which the server responds to the client's requests to access protected resources (see ¶ 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate NADALIN’s teaching especially providing previously established authenticated credential or assigned certificate received via SSL handshake in the network/system taught by TOY for providing single sign in authentication when accessing the cloud service. 
Regarding claim 2, TOY discloses the processing element is further configured to cause the communication device to generate the service request in response to an application executing on the communication device (the request is generated in response to the user requesting remote applications, see ¶ 0035-0036). 
TOY discloses the processing element is further configured to cause the communication device to transmit the request in a first packet and also transmit the request in a second packet (the external network 109 may be internet, see ¶ 0025, 0028, 0041, 0047; therefore the request must be IP packets).  
Regarding claim 6, TOY discloses the processing element is further configured to cause the communication device to receive the previously determined network address from a dedicated server prior to initiating a procedure for generating the request for the service (the request identify the requested cloud providers, see ¶ 0071; the identity of the cloud provider must be known to the cloud service user in advance). 
Regarding claim 10, TOY discloses the processing element is further configured to cause the communication device to: 
obtain a plurality of previously determined security credentials, wherein each security credential of the plurality of previously determined security credentials corresponds to a trusted relationship between the communication device and a different host (each cloud service user must be first registered with cloud providers, to access each cloud provider, each cloud service user must be authenticated with access credential, see ¶ 0038); and 
determine which of the plurality of previously determined security credentials to include in the request for the service as the previously determined security credential, based at least in part on the previously determined network address included in the request for the service (each cloud service user must be first registered with cloud 
Regarding claim 11, TOY discloses a non-volatile memory element storing instructions executable by a processing element to cause a communications device to:
obtain, prior to initiating an application requesting a service, a network address associated with the service and a security credential for use in accessing the service; receive, after initiating the application, an instruction to issue a service request (the cloud server user must know identifiers of the cloud providers 304 in order to include in the request, see ¶ 0069; and 
generate a request for a service, wherein the request comprises (the cloud server user 306 generates a request, see ¶ 0069): 
a service identifier corresponding to the service (the request includes types of service services, see ¶ 0069); 
a obtained network address corresponding to a server associated with the service (the request includes identifiers of the cloud providers 304, see ¶ 0069, the cloud provider may include servers and providing services, ¶ 0034, 0035, 0036); and 
the obtained determined security credential for accessing the service (the request includes identifier of the accounts of the cloud service user 306, see ¶ 0069); and 
transmit, via a network, the request for the service (transmitting the request to cloud carrier 302, see ¶ 0069). 
TOY fails to disclose the security credential for securely connecting to the server, wherein the security credential was negotiated and obtained by the communication device through a cryptographic handshake procedure performed between the device and the server during a previous communication of the communication device and the server and is indicative of to establish a trusted connection between the communication device and the server. 
In the same field of endeavor, NADALIN discloses FIG. 4C illustrates an initial stage 452 that is an information exchange that includes an enhanced SSL handshake. Within stage 452, the enhanced SSL handshake supports the retrieval of user credentials from the client by the server, as discussed in more detail herein below. Based on the verification of the user credentials, the server either disconnects the client or continues the secure connection with the client for further data exchanges. Thereafter, the client and the server engage in a subsequent transaction stage 454 during which the server responds to the client's requests to access protected resources (see ¶ 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate NADALIN’s teaching especially providing previously established authenticated credential or assigned certificate received via SSL handshake in the network/system taught by TOY for providing single sign in authentication when accessing the cloud service.

Regarding claim 18, TOY discloses a communication device comprising: 

a processing element coupled to the interface circuitry and configured to interoperate with the interface circuitry to cause the communication device to: 
receive, after initiating an application requesting a service, an instruction to issue a service request associated with the application; and 
generate a request for a service, wherein the request comprises (the cloud server user 306 generates a request, see ¶ 0069): 
a service identifier corresponding to the service (the request includes types of service services, see ¶ 0069); 
a previously determined network address corresponding to a server associated with the service (the request includes identifiers of the cloud providers 304, see ¶ 0069; the cloud provider may include servers and providing services, ¶ 0034, 0035, 0036); and 
a previously determined security credential for accessing the service (the request includes identifier of the accounts of the cloud service user 306, see ¶ 0069); and 
transmit, via a network, the request for the service (transmitting the request to cloud carrier 302, see ¶ 0069). 
a previously determined network address corresponding to a server associated with the service (the request includes identifiers of the cloud providers 304, see ¶ 0069; the cloud provider may include servers and providing services, ¶ 0034, 0035, 0036); and 

transmit, via a network, the request for the service (transmitting the request to cloud carrier 302, see ¶ 0069). 
TOY fails to disclose the security credential for securely connecting to the server, wherein the security credential was negotiated and obtained by the communication device through a cryptographic handshake procedure performed between the device and the server during a previous communication of the communication device and the server and is indicative of to establish a trusted connection between the communication device and the server. 
In the same field of endeavor, NADALIN discloses FIG. 4C illustrates an initial stage 452 that is an information exchange that includes an enhanced SSL handshake. Within stage 452, the enhanced SSL handshake supports the retrieval of user credentials from the client by the server, as discussed in more detail herein below. Based on the verification of the user credentials, the server either disconnects the client or continues the secure connection with the client for further data exchanges. Thereafter, the client and the server engage in a subsequent transaction stage 454 during which the server responds to the client's requests to access protected resources (see ¶ 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate NADALIN’s teaching especially providing previously established authenticated credential or assigned certificate received via SSL handshake in the network/system taught by TOY for providing single sign in authentication when accessing the cloud service.

Claims 4-5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TOY-NADALIN  in view of MALOO (US 2016/0127218 A1).
Regarding claims 4-5 and 17, the combination of TOY-NADALIN  fails to disclose the processing element is further configured to cause the communication device to transmit the request in the first packet according to a first communication protocol and transmit the request in the second packet according to a second communication protocol, the processing element is further configured to cause the communication device to transmit the second packet within a predetermined period of time of transmitting the first packet. 	In the same field of endeavor, MALOO discloses a client device may transmits a multiples packets as request and using multiple protocols based on a specific application in a cloud based system (see ¶ 0037).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate MALOO’s teaching in the device/system/network taught by the combination of TOY-NADALIN   in order to provide application specific based cloud services to the subscriber. 

Claims 7-8,12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TOY-NADALIN  in view of SMITH et al. (US 2016/0285874 A1), hereinafter SMITH.
TOY-NADALIN   fails to explicitly disclose the processing element is further configured to cause the communication device to receive the previously determined network address during a boot up procedure or obtaining security credential during a boot up procedure. 
In the same field of endeavor, SMITH discloses a client module includes a startup module, security module, and the startup module may be used to request addresses of other devices located in a cloud network (see ¶ 0039, 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate SMITH’s teaching, especially requesting network addresses within a cloud network by a initiating client device or obtaining security token by the client, in the cloud device taught by the combination of TOY-NADALIN   for configuring the new device or startup device ability to request services provided by a cloud service network. 
Allowable Subject Matter
Claim 9, 14-16, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13, 17-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412